Citation Nr: 0508081	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  04-10 590	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
including based on herbicide exposure.

2.  Entitlement to service connection for Meniere's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from September 1978 
to March 1989.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2003 decision of the Pittsburgh, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO, in part, denied service connection for Type 2 
diabetes mellitus and Meniere's disease.  

To support his claims, the veteran testified at a 
videoconference hearing in November 2004 before the 
undersigned Veterans Law Judge (VLJ) of the Board.  
A transcript of the proceeding is of record.  

The Board advanced this case on the docket pursuant to 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2004).

The claim for service connection for Meniere's disease is 
being REMANDED to the RO for further development and 
consideration.  This will occur via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part concerning this 
claim.  Whereas the Board will go ahead and decide his claim 
for service connection for diabetes mellitus, including based 
on exposure to herbicides (Agent Orange).




FINDING OF FACT

The veteran did not have diabetes mellitus while in service 
or within one year after his discharge, and there is no 
competent medical evidence of record otherwise attributing 
this condition to his military service - including herbicide 
exposure.


CONCLUSION OF LAW

diabetes mellitus, including on the basis of herbicide 
exposure, was not incurred in or aggravated by service and 
may not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1116, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA), now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 
2002), became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate 


the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

In this case, VA notified the claimant by letter dated in 
February 2003 that VA would obtain all relevant evidence in 
the custody of a Federal department or agency.  He also was 
advised that it was his responsibility to provide a properly 
executed release (e.g., a VA Form 21-4142) so that VA could 
request medical treatment records from private medical 
providers.  Further, the rating decision appealed and the 
statement of the case (SOC), especially when considered 
together, discussed the pertinent evidence, provided the laws 
and regulations governing the claim, and essentially notified 
the claimant of the evidence needed to prevail.  The duty to 
notify of necessary evidence and of the respective 
responsibilities, his/hers and VA's, for obtaining or 
presenting that evidence has been fulfilled.

As for assisting him with his claim, the claimant's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  He has not 
identified records from private treatment sources that must 
be obtained.  He also was advised what evidence VA had 
requested and notified in the SOC what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received, which is obtainable.  Therefore, the duty 
to notify of inability to obtain records does not arise in 
this case.  Id.  Thus, VA's duty to assist has been 
fulfilled. 

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  

In this particular case, as mentioned, the February 2003 
letter from the RO advising the claimant of his rights in 
VA's claims process predated the RO's June 2003 decision 
initially adjudicating his claim.  Accordingly, that VCAA 
letter complied with the sequence of events (i.e., letter 
before denial) stipulated in the Pelegrini decisions, 
both I and II.

With respect to the VCAA letter of February 2003, the 
claimant was requested to respond within 30 days.  38 C.F.R. 
§ 3.159(b)(1) (2004) was invalidated by the United States 
Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 38 
U.S.C.A. § 5103(a).  Thus, that regulatory provision was 
found to be invalid because it was inconsistent with the 
statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations allowing VA to 
decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  



In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the claimant's appeal was ongoing during this change in 
the law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

In addition, certain chronic diseases may be presumed to have 
been incurred during service if they first become manifest to 
a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  This presumption, however, is 
rebuttable by probative evidence to the contrary.

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).



A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 2002); 38 C.F.R. 
§ 3.307(a).

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to a herbicide agent (i.e., Agent Orange). 38 
C.F.R. § 3.307(a).  Prior law required that the veteran have 
a disease listed at 38 C.F.R. § 3.309(e), in addition to 
proof of Vietnam service, before exposure there was presumed.  
So the change eliminating this requirement reversed the U.S. 
Court of Appeals for Veterans Claims (Court's) decision in 
McCartt v. West, 12 Vet. App. 164 (1999).  See, too, 38 
U.S.C.A. § 1116.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied:  
chloracne or other acneform diseases consistent with 
chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).



The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of VA has determined there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed.Reg. 341-346 (1994).  See 
also, 61 Fed.Reg. 41442-41449 and 57586-57589 (1996).

This, however, notwithstanding, the U.S. Court of Appeals for 
the Federal Circuit has determined that the Veteran's Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Analysis

In regard to the veteran's claim relating the onset of his 
diabetes mellitus to service, his military medical records do 
not contain any indications of the presence of this condition 
while he was on active duty.  There also is no medical 
evidence of diabetes within the first year after his military 
service ended in March 1989.  Indeed, the first objective 
evidence of diabetes mellitus was provided by VA medical 
records in February 2002, more than 10 years later.  Hence, 
he is not entitled to service connection for diabetes 
mellitus on a direct incurrence basis or on the basis of the 
one-year presumptive period following service.



But as indicated in 38 C.F.R. § 3.303(d) and Combee, service 
connection is still permissible if there is medical nexus 
evidence of record otherwise linking this condition to the 
veteran's service in the military - including exposure to 
herbicides such as Agent Orange.

Concerning this, the Board observes the veteran did not have 
service in Vietnam during the Vietnam era, so he is not 
presumed to have been exposed to herbicides while he was in 
service.  But he maintained, in testimony at his November 
2004 personal hearing, that he was nonetheless exposed to 
Agent Orange while handling cargo that passed through Dover 
Air Force Base in Delaware.  

The Department of Defense (DoD) has advised VA that Agent 
Orange was used in certain locations outside Vietnam.  Dover 
Air Force Base, however, is not one of those locations.  So 
while the Board does not question the sincerity of the 
veteran's belief that he was exposed to Agent Orange while at 
Dover Air Force Base, there is no independent verification 
that Agent Orange was stored or utilized at that facility in 
any capacity.  The veteran, then, for all intents and 
purposes, was not exposed to herbicides during service - 
although he believes otherwise, and the record provides no 
basis for granting service connection for diabetes mellitus 
on the basis of presumed herbicide exposure.

For these reasons, the claim for service connection for 
diabetes mellitus must be denied because the preponderance of 
the evidence is unfavorable, meaning the benefit-of-the-doubt 
doctrine does not apply.  38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Service connection for diabetes mellitus, including based on 
herbicide exposure, is denied.


REMAND

Service connection already has been granted for vestibular 
neuritis, status post vestibular nerve section, with 
residuals of imbalance (vertigo) - evaluated as 
30-percent disabling; also for tinnitus - evaluated as 10-
percent disabling; for hearing impairment, associated with 
the vestibular disorder - also evaluated as 10-percent 
disabling; and for chronic otitis media, with cholesteatomas, 
status post mastoidectomies - evaluated at the 
noncompensable level of 0 percent.  These ratings have been 
in effect since February 2003.

The veteran's service medical records show he underwent four 
mastoidectomies of his right ear (in 1974, 1978, 1979 and 
1981) because of chronic infections and cholesteotomas.  
Persistent drainage from his right ear continued following 
the right ear surgeries.  Postoperatively, he experienced 
severe hearing loss and tinnitus involving his right ear, as 
well as vertigo.  He also developed recurrent left ear 
drainage.  The diagnostic assessments were left ear chronic 
otitis media and right ear chronic vestibular neuritis.  

The veteran underwent a right vestibular nerve section in 
March 1988 for chronic vestibular neuritis secondary to 
chronic otitis media.  The surgical report discloses that the 
operative diagnosis was chronic otitis media of the right ear 
and Meniere's disease of the right ear.  He experienced a 
continued problem with vertigo and tinnitus, postoperatively.  
In 1989, an MRI was performed and ruled out encephalomalacia 
or demyelination, manifestations that would have accounted 
for his symptoms.  Following a psychiatric evaluation in 
January 1989, the assessment was that his symptoms appeared 
to be somewhat stress-related, sufficiently so to warrant a 
diagnosis of undifferentiated somatoform disorder.  

Because of continued drainage from the right ear, as well as 
chronic left serous otitis media, additional ear surgeries 
were performed in May 1991.  The veteran underwent a right 
tympanoplasty and revision mastoidectomy, and left 
myringotomy with tympanostomy tube placement.  

The veteran was examined at a VA ear, nose and throat clinic 
in February 2003.  He indicated that his last ear surgery was 
in 1991.  Since that time, he reportedly had experienced 
problems with frequent dysequilibrium, intermittent 
dizziness, occasional vertigo and tinnitus.  It was stated 
that the sensation of dizziness he described was not usually 
true vertigo, but rather a sensation of loss of balance 
and lightheadedness.  

On objective clinical evaluation, there was obliteration of 
the right ear external auditory canal and a well-healed post-
auricular scar.  The left ear had a slightly retracted 
tympanic membrane.  The impression was conductive hearing 
loss after right-sided middle ear mastoid and external 
auditory canal ablation, as well as persistent 
dysequilibrium.  The veteran was referred for vestibular 
rehabilitation therapy.  

A VA audiological examination was performed in April 2003.  
Pure tone thresholds in the right ear at 1000, 2000, 3000 and 
4000 Hertz (Hz), respectively, were 110 decibels (dB), 95 dB, 
100 dB and 100 dB.  In the left ear, at the same frequencies, 
pure tone thresholds were 25 dB, 25 dB, 30 dB and 25 dB.  

The Board points out that VA adjudicators may consider only 
independent medical evidence to support their findings; they 
may not rely on their own unsubstantiated medical 
conclusions.  If the medical evidence of record is 
insufficient, VA is always free to supplement the record by 
seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet.App. 171 (1991).  No VA clinician has stated 
whether the veteran's history and clinical findings with 
respect to his ear pathology are consistent with Meniere's 
disease currently, or with the sequelae or post-operative 
residuals of earlier active Meniere's disease.  So a 
definitive medical nexus opinion is needed concerning this to 
decide this appeal.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2004).  



Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Schedule the veteran for a VA 
otologic examination to obtain a medical 
opinion indicating whether he has 
Meniere's disease or residuals of it.  
And if it is determined he has Meniere's 
disease or its sequelae, then indicate 
whether it is at least as likely as not 
that the Meniere's disease or associated 
residuals either had their onset in 
service, were present within the first 
post-service year, or are otherwise 
attributable to service?  Please note the 
italicized legal standard of proof in 
formulating a response.  

To facilitate the opinion, the claims 
folder and a copy of this REMAND 
must be made available for the examiner's 
review of the veteran's pertinent medical 
history.  It is imperative that the 
question posed in this REMAND is answered 
so VA has sufficient information to 
adjudicate the pending claim.  

2.  Ensure the medical opinion responds 
to the questions posed.  If not, take 
corrective action.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 
Vet. App. 268 (1998).

3.  Then readjudicate the claim for 
service connection for Meniere's disease 
in light of any additional evidence 
obtained.  If the benefit sought on 
appeal is not granted to the claimant's 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
_____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


